Case 0:19-cv-60346-RAR Document 13 Entered on FLSD Docket 04/25/2019 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA
                             FORT LAUDERDALE DIVISION

  ________________________________________
                                            )
  SABINA FARUQUI, NAJMUS FARUQUI,           )
  SUSHMA CHHABRA, and                       )
  MICHAEL CHHABRA,                          )
                                            )
                    Appellants,             )
                                            )                     Case No: 0:19-cv-60346-FAM
  v.                                        )
                                            )
  SCOTT N. BROWN,                           )
                                            )
                    Appellee.               )
  _________________________________________ )

                     APPELLANTS' UNOPPOSED MOTION FOR 10-DAY
                    ENLARGEMENT OF TIME TO SUBMIT INITIAL BRIEF

          Appellants, Sabina Faruqui, Najmus Faruqui, Sushma Chhabra and Michael Chhabra

  (collectively “Appellants”), hereby move this Court for a 10-day extension of time in which to file

  their Initial Brief in this matter, and in support thereof, state as follows:

          1.      On March 27, 2019, the record on appeal was transmitted to this Court [ECF No.

  9]. Accordingly, the Appellants’ current deadline to file their Initial Brief is April 26, 2019.

          2.      Appellants are in the process of preparing their Initial Brief, but will need a brief

  extension of time to do so. Appellants’ counsel therefore requests a 10-day enlargement of time,

  through and including May 6, 2019, in which to complete and file their Initial Brief.

          3.      Counsel for Appellants certifies that he has conferred with counsel for the Appellee,

  who has advised that he does not oppose the requested 10-day extension.

          4.      This request is made in good faith and not for purposes of delay. A 10-day

  enlargement will not result in undue delay in the administration of this case. No other extensions

  have been previously requested by Appellants for the submission of their Initial Brief.
Case 0:19-cv-60346-RAR Document 13 Entered on FLSD Docket 04/25/2019 Page 2 of 2



             WHEREFORE, Appellants, Sabina Faruqui, Najmus Faruqui, Sushma Chhabra and

  Michael Chhabra, respectfully request that this Honorable Court enter an order enlarging the time

  for submission of their Initial Brief by ten (10) days, up to and including May 6, 2019.

  Dated: April 25, 2019                  Respectfully submitted,

                                         Attorneys for Appellants, Michael Chhabra, Sushma
                                         Chhabra, Sabina Faruqui and Najmus Faruqui

                                         /s/ Riley W. Cirulnick
                                         Riley W. Cirulnick (Florida Bar No. 0333270)
                                         rcirulnick@rprslaw.com
                                         Rice Pugatch Robinson Storfer & Cohen PLLC
                                         101 N.E. Third Ave., Suite 1800
                                         Fort Lauderdale, FL 33301
                                         Telephone: (954) 462-8000
                                         Facsimile: (954) 462-4300


                                     CERTIFICATE OF SERVICE

             I HEREBY CERTIFY that I electronically filed the foregoing document with the Clerk of

  the Court using CM/ECF. I also certify that the foregoing document is being served this day on

  all counsel of record or pro se parties identified, either via transmission of Notices of Electronic

  Filing generated by CM/ECF or in some other authorized manner for those counsel or parties who

  are not authorized to receive electronically Notices of Electronic Filing this 25th day of April, 2019.

                                                 /s/Riley W. Cirulnick
                                                 Riley W. Cirulnick




  6226.001
